Citation Nr: 1605059	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  11-11 964A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for instability of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.

The matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2010, the RO granted service connection for a right knee disability, identified as arthritis of the right knee, and assigned a 10 percent disability rating. The Veteran disagreed with this rating, and in a March 2011 statement of the case and rating decision, the RO awarded the Veteran a 40 percent rating for his right knee arthritis, but denied additional compensation for instability of the right knee. In his VA Form 9, substantive appeal, the Veteran stated satisfaction with the 40 percent rating assigned for his arthritis of the right knee, but maintained disagreement with the failure to assign additional compensation for right knee instability.  Therefore, the Board finds that the claim of entitlement to a rating increase for right knee arthritis was not perfected and is not before the Board, and only the claim for a compensable rating for right knee instability is before the Board.

The issue of entitlement to a compensable rating for right knee instability is REMANDED to the RO via the Appeals Management Center in Washington, DC.


REMAND

Although the Board regrets any further delay, a remand is necessary in order to afford the Veteran an adequate VA examination to evaluate his right knee instability.  VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d)(1) (West 2014 & Supp. 2015); 38 C.F.R. § 3.159(c)(4) (2015).  The medical examination provided must be thorough and contemporaneous and consider prior medical examination and treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Board notes that the last VA examination of the Veteran's right knee was conducted in October 2009.  In his May 2011 VA Form 9, the Veteran indicated that his instability had worsened and he had treatment for this problem in 2010. Given that there is evidence that his instability has increased in severity since the 2009 examination, a new VA examination of the right knee is warranted to ensure the record contains evidence showing the current severity of the Veteran's service-connected right knee instability. Palczewski v. Nicholson, 21 Vet.App. 174, 182 (2007) (evidence of a change in the condition or allegation of worsening of the condition renders an examination inadequate).

Accordingly, the case is REMANDED for the following actions:


1. Request all VA treatment records from the Veteran's VA treatment facilities and all private treatment records from the Veteran not already associated with the file.

2. Then, schedule the Veteran for a VA orthopedic examination to assess, diagnose and determine the nature and severity of his right knee instability.  The examiner must set forth all examination findings, along with the complete rationale for all conclusions reached.  The examiner must review, note and discuss the Veteran's statements in support of his claim, prior medical evidence concerning the Veteran's right knee injury and instability, and in-service reports of right knee treatment.  Dalton v. Nicholson, 21 Vat. App. 23 (2007).  The examiner must indicate the presence or absence of lateral instability and/or recurrent subluxation in the Veteran's right knee, if any.  If instability is present, the examiner must specifically state whether such instability is slight, moderate, or severe.  

3. Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014 & Supp. 2015).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014 & Supp. 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






